DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/27/19 and 4/27/20 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugler et al. (US 2017/0012300) in view of Nishiyama et al. (US 2006/0110649).
Gaugler teaches a fuel cell stack (14) comprising a plurality of cells stacked in a stacking direction, each including a membrane electrode assembly between metal separators, or bipolar plates (Figure 1, [0041]).

Gaugler teaches a bead seal, or bead (7) and micro sealing (34), formed integrally with the end metal separators (3), protruding outward in the stacking direction (Figure 9a, [0062]).
Gaugler teaches a metal plate, or metallic intermediate plate (4’’’b), and an elastic seal member, or sealing element (4’’’a), overlapped with each other at a position facing the bead seal (Figure 9a).
Gaugler further teaches that the metal plate (4’’’b) is provided between the bead seal (34) and the elastic seal member (4’’’a) (Figure 9a).

Further regarding claim 1 and with regard to claim 4, Gaugler teaches that the metal plate is supported by the endplate (2) but fails to teach that the endplate is electrically insulating. It is noted that the endplate of Gaugler is preferably made from plastic ([0022]).
Nishiyama teaches a fuel cell stack including a stack body including an insulating plate (22) provided between an end separator (18) and the endplate (24 (Figure 3).
Nishiyama further teaches that it is desirable to provide an insulating plate in order to produce the stack economically ([0018]).
It would have been obvious to the skilled artisan at the time of the invention to include an insulating plate abutting the endplate of Gaugler such as suggested by Nishiyama in order to produce the stack economically. In such a configuration, the insulating member would be provided with the metal plate and elastic seal member, since the end plate is the last plate of a stack.

Regarding claim 2, the elastic seal member (4’’’a) is provided in a groove, or recess (18), and the metal plate (4’’’b) is provided across the groove (Figure 9a, [0062]).



As for claim 5, it is seen in Figure 9a of Gaugler that the ridge of the bead seal (34) and the elastic seal member (4’’’a) are provided at positions overlapped with each other as viewed in the stacking direction.

Regarding claim 7, Gaugler teaches that the end metal separator (3) is stainless steel ([0022]) but fails to teach the specific material of the metal plate (4’’’b). However, Gaugler teaches that it is desirable for the metal plate (4’’’b) to have the same coefficient of thermal expansion as the end metal separator (3) ([0062]). It would have been obvious to one having ordinary skill in the art to use the known metal material, i.e. stainless steel, of the end metal separator (3) as the material for the metal plate (4’’’b) in Gaugler since the components would therefore have the same coefficient of thermal expansions. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B



As for claim 11, Gaugler teaches that the metal plate, or intermediate plate (4’’’b) is a frame, or outer rectangular shape ([0021]). Gaugler further teaches a plurality of end openings, or connectors (5), and passage bores (11) through which reactants pass (Figures 1 and 2, [[0046]). Since the metal plate (4’’’b) of Gaugler is a frame, its center opening faces the power generation area (6) (Figure 9a).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaugler in view of Nishiyama as applied to claim 1 above, and further in view of Sakano et al. (US 2017/0222247).
The teachings of Gaugler and Nishiyama as discussed above are discussed above.
Gaugler in view of Nishiyama teach the fuel cell assembly of claim 1, including a member, or micro sealing (34), interposed between a ridge of the bead seal (7) and the metal plate (4’’’b) but fails to teach that the micro sealing is a resin material.
Regarding claims 6 and 8, Sakano teaches a fuel cell stack including a metal separator (30) with a bead seal portion, or outer seal bead (52), having a resin material (56a) fixed to the end surface of the bead (Figures 3 and 8, ([0050], [0070]).
It would have been obvious to use the known resin material on the bead seal of Gaugler in view of Nishiyama such as suggested by Sakano. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B

Further regarding claim 8 and with regard to claim 9, Gaugler teaches that the end metal separator (3) is stainless steel ([0022]) but fails to teach the specific material of the metal plate (4’’’b). However, Gaugler teaches that it is desirable for the metal plate (4’’’b) to have the same coefficient of thermal expansion as the end metal separator (3) ([0062]). It would have been obvious to one having ordinary skill in the art to use the known metal material, i.e. stainless steel, of the end metal separator (3) as the material for the metal plate (4’’’b) in Gaugler since the components would therefore have the same coefficient of thermal expansions. It has been held that simple substitution of one known element for another to obtain predictable results is within the ordinary level of skill in the art. MPEP 2143 I B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729